Exhibit 10.1
(GE LOGO) [g27608g2760800.gif]
General Electric Capital Corporation
GE Capital Markets, Inc.
299 Park Avenue
New York, New York 10171
(212) 370-8000
CONFIDENTIAL
June 26, 2011
Mr. Michael M. Earley
Chief Executive Officer
Metropolitan Health Networks, Inc.
777 Yamato Road, Suite 510
Boca Raton, Florida 33431
Metropolitan Health Networks, Inc.
$355,000,000 Credit Facilities
Commitment Letter
Ladies and Gentlemen:
General Electric Capital Corporation (“GECC”) is pleased to commit to provide
(directly and/or through an affiliate) (a) a $265,000,000 senior secured first
lien credit facility, which will be comprised of a $25,000,000 Senior Secured
Revolving Credit Facility (“Revolver”) and a $240,000,000 Senior Secured Term
Loan (“Term Loan”, and collectively with the Revolver, the “First Lien Credit
Facilities”) and (b) a $90,000,000 senior secured second lien term loan facility
(the “Second Lien Credit Facility”, and collectively with the First Lien Credit
Facilities, the “Credit Facilities”) and to act as administrative agent for the
Credit Facilities. The Credit Facilities will be used in connection with the
acquisition (the “Acquisition”) by Metropolitan Healthcare Networks, Inc.
(“Borrower”) of all of the issued and outstanding capital stock of Continucare
Corporation (the “Target”, and together with its subsidiaries, the “Acquired
Business”) (the transactions described above are collectively referred to herein
as the “Transaction”).
GECC’s commitment is subject to the terms and conditions set forth herein, in
the Summary of Terms attached as Exhibit A with respect to the First Lien Credit
Facilities (the “First Lien Term Sheet”), the Summary of Terms attached as
Exhibit B with respect to the Second Lien Credit Facility (the “Second Lien Term
Sheet”, and together with the First Lien Term Sheet, the “Term Sheets” and,
collectively with this letter, the “Commitment Letter”) and in the Fee Letter
(as defined below). GE Capital Markets, Inc. (the “Lead Arranger” and, together
with GECC, the “Commitment Parties”) is pleased to act, on such terms and
conditions, as the sole lead arranger and sole bookrunner for the Credit
Facilities. Capitalized terms used in the text of this Commitment Letter without
definition have the meanings assigned to such terms in the Term Sheets.

 



--------------------------------------------------------------------------------



 



Syndication.
The Lead Arranger may syndicate, prior to and/or after the execution Credit
Facilities Documentation (as defined in Schedule I hereto) a portion of the
loans and commitments to one or more other lenders (together with GECC, the
“Lenders”) pursuant to a syndication managed by the Lead Arranger (the
“Syndication Process”) on the terms set forth in this Commitment Letter and in
the Fee Letter. Any assignments of GECC’s commitments and/or loans to complete
the Syndication Process shall not be subject to the consent, minimum amounts and
fee provisions set forth in this Commitment Letter or the Credit Facilities
Documentation. Notwithstanding anything to the contrary in this Commitment
Letter or the Fee Letter (except for the provision of the last sentence of the
third paragraph of this Syndication section), neither the commencement nor the
completion of the Syndication Process shall constitute a condition precedent to
the Closing Date.
The Lead Arranger will, in consultation with Borrower, control all aspects of
the Syndication Process, including timing, selection of prospective Lenders, the
awarding of any titles and the determination of allocations and the amount of
fees. Borrower agrees that, without the prior written consent of the Lead
Arranger (i) no other administrative agents, syndication agents, co-agents, lead
arrangers or book runners will be appointed, no other titles will be awarded and
(ii) no Lender will be permitted to receive compensation of any kind for its
participation in the Credit Facilities, except as expressly provided for in this
Commitment Letter or the Fee Letter.
Borrower agrees to actively assist (and use its commercially reasonable efforts
to cause Target, each of their respective affiliates and all other necessary
persons to assist and cooperate) GECC and the Lead Arranger with the Syndication
Process including, without limitation, (i) participation in meetings (including
with ratings agencies), (ii) preparation of information including a confidential
information memorandum, presentations and other offering materials to be used in
connection with the Syndication Process, and (iii) confirmation of the
completeness and accuracy and, if applicable, “PUBLIC” nature of, and the
signing of an authorization letter with respect to, such materials and
(iv) using commercially reasonable efforts to obtain public corporate credit and
corporate family ratings, respectively, and ratings for the Credit Facilities
from each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”). The commitment and agreements of GECC and the Lead
Arranger are subject to the Lead Arranger being afforded a period of at least 30
business days from the lender meeting to complete the Syndication Process
(excluding any appropriate and customary black-out periods).
There shall be no competing issues, offerings, placements or arrangements of
debt securities or commercial bank or other credit facilities by or on behalf
of, Borrower, the Acquired Business or any of its or their respective
subsidiaries being offered, placed or arranged (other than the Credit Facilities
or any indebtedness of Borrower and its subsidiaries permitted to be incurred
pursuant to the Acquisition Agreement) without the prior written consent of the
Lead Arranger, if such issuance, offering, placement or arrangement would
materially impair the primary syndication of the Credit Facilities.
The Evaluation Material (as defined below) shall include a version of the
confidential information memorandum, presentation and other information
materials consisting exclusively of information that is either publicly
available with respect to Borrower, Target and their respective subsidiaries, or
that is not material with respect to Borrower, Target and their respective
securities for purposes of U.S. federal and state securities laws. Borrower also
hereby agrees that it will (a) identify in writing (and use commercially
reasonable efforts to cause Target to identify in writing) and (b)

2



--------------------------------------------------------------------------------



 



clearly and conspicuously mark such Evaluation Material that does not contain
any such material non-public information referred to in the prior sentence as
“PUBLIC”. Borrower hereby agrees that by identifying and/or marking such
Evaluation Material pursuant to the preceding sentence and/or publicly filing
any Evaluation Material with the Securities and Exchange Commission, the
Commitment Parties, Lenders and prospective Lenders shall be entitled to treat
such Evaluation Material as PUBLIC with respect to Borrower, Target and their
respective subsidiaries for purposes of U.S. federal and state securities laws.
Borrower further acknowledges and agrees that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked: term sheets
with respect to the Credit Facilities and the Transaction, and administrative
materials of a customary nature prepared by the Commitment Parties for
prospective Lenders, such as a lender meeting invitation, bank allocation, if
any, and funding and closing memorandum.
Information.
Borrower hereby represents and warrants that to Borrower’s knowledge (a) all
written information other than projections (“Projections”) and general economic
or specific industry information developed by, and obtained from, third-party
sources (the “Information”) that has been or will be made available to the
Commitment Parties and/or the Lenders by Borrower, Target or any of their
respective affiliates or representatives is or will be, when furnished, complete
and correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein when taken as a
whole not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to the Commitment Parties by Borrower, Target or any of their
respective affiliates or representatives have been or will be prepared in good
faith based upon assumptions believed by Borrower to have been reasonable when
made (it being understood and agreed that financial projections are not a
guarantee of financial performance and actual results may differ from financial
projections and such differences may be material). Borrower agrees that if at
any time prior to the closing of the Credit Facilities any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information or Projections were being furnished, and such
representations were being made, at such time, then Borrower will promptly,
before closing, supplement the Information or the Projections, as the case may
be, so that such representations will be correct in all material respects under
those circumstances. Borrower understands that in arranging and syndicating the
Credit Facilities the Lead Arranger may use and rely on the Information and
Projections without independent verification thereof.
Borrower hereby authorizes and agrees, on behalf of Borrower, Target and their
respective affiliates, that the Information, the Projections and all other
information (including third party reports) provided by or on behalf of
Borrower, Target and their respective affiliates to the Commitment Parties
regarding Borrower, Target and their respective affiliates, the Transaction and
the other transactions contemplated hereby in connection with the Credit
Facilities (collectively, “Evaluation Material”) may be disseminated by or on
behalf of the Commitment Parties, and made available, to prospective Lenders and
other persons, who have agreed to be bound by customary confidentiality
undertakings and, if applicable, ratings agencies (including, “click-through”
agreements), all in accordance with the Lead Arranger’s standard loan
syndication practices (whether transmitted electronically by means of a website,
e-mail or otherwise, or made available orally or in writing, including at
prospective Lender or other meetings). Borrower hereby further authorizes the
Lead Arranger to download copies of Borrower’s and Target’s logos from their
respective websites and post copies thereof on an IntraLinks® or similar
workspace and use such logos on any confidential information memoranda,

3



--------------------------------------------------------------------------------



 



presentations and other marketing materials, but only to the extent prepared in
connection with the Syndication Process.
Fees.
As consideration for the agreements and commitments of the Commitment Parties
hereunder, Borrower agrees to cause to be paid the non-refundable fees described
in the Fee Letter dated the date hereof and delivered herewith (the “Fee
Letter”) on the terms and subject to conditions set forth therein.
Expenses.
Regardless of whether the Credit Facilities close, Borrower hereby agrees to pay
upon demand to the Commitment Parties all fees and invoiced out-of-pocket
expenses (including, but not limited to, all reasonable costs and fees of
external legal counsel, environmental consultants, appraisers, auditors and
other consultants and advisors, due diligence reports, escrow costs (if
applicable), recording and transfer fees and taxes, title charges and survey
costs) incurred in connection with this Commitment Letter, the Fee Letter, the
Transaction, and the Credit Facilities (and the negotiation, documentation,
closing and syndication thereof).
Confidentiality.
Borrower agrees that it will not disclose the contents of this Commitment
Letter, the Fee Letter or the Commitment Parties’ involvement with, GECC’s
commitment to provide or the Lead Arranger’s agreement to arrange the Credit
Facilities to any third party (including, without limitation, any financial
institution or intermediary) without GECC’s prior written consent other than to
(a) those individuals who are Borrower’s directors, officers, employees or
advisors in connection with the Credit Facilities; provided that this Commitment
Letter (but not the Fee Letter) may also be disclosed to Target’s directors,
officers, employees and advisors and (b) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law (in which case
Borrower agrees to inform GECC promptly thereof). Borrower agrees to inform all
such persons who receive information concerning the Commitment Parties, this
Commitment Letter or the Fee Letter that such information is confidential and
may not be used for any purpose other than in connection with the Transaction
and may not be disclosed to any other person. The Commitment Parties reserve the
right to review and approve, in advance, all materials, press releases,
advertisements and disclosures that Borrower prepares or that is prepared on its
behalf that contain GECC’s or any affiliate’s name or describe GECC’s financing
commitment or the Lead Arranger’s role and activities.
Indemnification.
Regardless of whether the Credit Facilities close, Borrower agrees to
(a) indemnify, defend and hold each of the Commitment Parties, each Lender, and
their respective affiliates and the principals, directors, officers, employees,
representatives, agents and third party advisors of each of them (each, an
“Indemnified Person”), harmless from and against all losses, disputes, claims,
investigations, litigation, proceedings, expenses (including, but not limited
to, reasonable attorneys’ fees), damages, and liabilities of any kind
(including, without limitation, any environmental liabilities) which may be
incurred by, or asserted against, any such Indemnified Person in connection
with, arising out of, or relating to, this Commitment Letter, the Fee Letter,
the Credit Facilities, the use or the proposed use of the proceeds thereof, the
Transaction, any other transaction contemplated by this Commitment Letter, any
other transaction related thereto

4



--------------------------------------------------------------------------------



 



and any claim, litigation, investigation or proceeding relating to any of the
foregoing (each, a “Claim”, and collectively, the “Claims”), regardless of
whether such Indemnified Person is a party thereto (and regardless of whether
such matter is initiated by Borrower, Target or any of their respective
affiliates), and (b) reimburse each Indemnified Person upon demand for all
reasonable legal expenses and other expenses incurred by it in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing (each,
an “Expense”); provided that no Indemnified Person shall be entitled to
indemnity hereunder in respect of any Claim or Expense to the extent that the
same is found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Person. Under no circumstances shall GECC, GECM
or any of their respective affiliates be liable for any punitive, exemplary,
consequential or indirect damages that may be alleged to result in connection
with, arising out of, or relating to, any Claims, this Commitment Letter, the
Fee Letter, the Credit Facilities, the use or the proposed use of the proceeds
thereof, the Transaction, any other transaction contemplated by this Commitment
Letter and any other transaction related thereto.
Furthermore, Borrower hereby acknowledges that information relating to the
Credit Facilities may be transmitted through IntraLinks®, internet, email or
similar electronic transmission and agrees that the use of electronic
transmission is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse. Borrower agrees
to assume and accept such risks and hereby authorizes the use of transmission of
electronic transmissions, and that none of the Commitment Parties nor any of
their respective affiliates will have any liability for any damages arising from
the use of such electronic transmission systems.
Sharing Information; Absence of Fiduciary Relationship.
Borrower acknowledges that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services to other companies
with which Borrower may have conflicting interests. Borrower further
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between Borrower and any of the Commitment Parties has been or will be created
in respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether the Commitment Parties and/or their respective
affiliates have advised or are advising Borrower on other matters and
(b) Borrower will not assert any claim against any Commitment Party for breach
or alleged breach of fiduciary duty and agrees that no Commitment Party shall
have any direct or indirect liability to Borrower in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of Borrower, including its stockholders, employees or creditors.
Assignments and Amendments.
This Commitment Letter shall not be assignable by Borrower without the prior
written consent of the Commitment Parties (and any purported assignment without
such consent shall be null and void), and is solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the Indemnified
Persons. GECC may assign its commitment hereunder, in whole or in part, to any
of its affiliates or to any prospective Lender in connection with the
Syndication Process or otherwise; provided that notwithstanding such assignment,
the commitment of GECC to provide the entire principal amount of the Credit
Facilities to be funded on the Closing Date on the terms and conditions set
forth in this Commitment Letter and the Fee Letter will be reduced solely to the
extent such other Lenders fund their commitments on the Closing Date. This
Commitment Letter may not be

5



--------------------------------------------------------------------------------



 



amended or waived except by an instrument in writing signed by Borrower and the
Commitment Parties.
Counterparts and Governing Law.
This Commitment Letter may be executed in counterparts, each of which shall be
deemed an original and all of which counterparts shall constitute one and the
same document. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic (including “PDF”) transmission shall be effective as
delivery of a manually executed counterpart hereof.
The laws of the State of New York shall govern all matters arising out of, in
connection with or relating to this Commitment Letter, including, without
limitation, its validity, interpretation, construction, performance and
enforcement and any claims sounding in contract law or tort law arising out of
the subject matter hereof.
Venue and Submission to Jurisdiction.
Borrower consents and agrees that the state or federal courts located in New
York County, State of New York, shall have exclusive jurisdiction to hear and
determine any claims or disputes between or among any of the parties hereto
pertaining to this Commitment Letter, the Fee Letter, the Credit Facilities, the
Transaction, any other transaction relating hereto or thereto, and any
investigation, litigation, or proceeding in connection with, related to or
arising out of any such matters, provided, that Borrower acknowledges that any
appeal from those courts may have to be heard by a court located outside of such
jurisdiction. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and hereby
waives any objection, which it may have based upon lack of personal
jurisdiction, improper venue or inconvenient forum.
Waiver of Jury Trial.
THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS COMMITMENT LETTER, THE FEE LETTER, THE CREDIT FACILITIES, THE
TRANSACTION AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
Survival.
The provisions of this letter set forth under this heading and the headings
“Syndication”, “Information”, “Expenses”, “Confidentiality”, “Indemnification”,
“Sharing Information; Absence of Fiduciary Relationship”, “Assignments and
Amendments”, “Counterparts and Governing Law”, “Venue and Submission to
Jurisdiction” and “Waiver of Jury Trial” shall survive the expiration or
termination of this Commitment Letter and the closing and/or funding of any or
all of the Credit Facilities, and shall remain in full force and effect
regardless of whether the Credit Facilities close or the Credit Facilities
Documentation shall be executed and delivered; provided that if the Credit
Facilities close or the Credit Facilities Documentation shall be executed and
delivered, the provisions under the heading “Syndication” shall survive only
until the completion of the Syndication Process (as determined by Lead
Arranger).

6



--------------------------------------------------------------------------------



 



Integration.
This Commitment Letter and the Fee Letter supersede any and all discussions,
negotiations, understandings or agreements, written or oral, express or implied,
between or among the parties hereto and their affiliates as to the subject
matter hereof.
Patriot Act.
The Commitment Parties hereby notify Borrower that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each Lender may be required to obtain, verify and
record information that identifies Borrower and each Guarantor, which
information includes the name, address, tax identification number and other
information regarding Borrower that will allow such Lender to identify Borrower
and each Guarantor in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to each
Lender.
Please indicate Borrower’s acceptance of the terms hereof and of the Fee Letter
by signing in the appropriate space below and in the Fee Letter and returning to
GECC on behalf of the Commitment Parties such signature pages by 5:00 p.m., New
York time on June 29, 2011. Unless extended in writing by the Commitment
Parties, the commitments and agreements contained herein shall automatically
expire on the first to occur of (a) the date and time referred to in the
previous sentence unless Borrower shall have executed and delivered a copy of
this Commitment Letter and the Fee Letter as provided above, (b) 5:00 p.m. New
York time on November 1, 2011, (c) the closing of the Acquisition without the
use of the Credit Facilities, (d) the termination of the Acquisition Agreement,
and (e) execution and delivery of the Credit Facilities Documentation and
funding of the Credit Facilities.
[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



Sincerely,
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
Name:
  /s/ Jason Ricketts
 
Jason Ricketts    
Title:
  Its Duly Authorized Signatory    

GE CAPITAL MARKETS, INC.

         
By:
Name:
  /s/ Joseph Lee
 
Joseph Lee    
Title:
  Its Duly Authorized Signatory    

Commitment Letter





--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED
THIS 26TH DAY OF JUNE, 2011
METROPOLITAN HEALTH NETWORKS, INC.

         
By:
Name:
  /s/ Michael M. Earley
 
Michael M. Earley    
Title:
  CEO    

Commitment Letter





--------------------------------------------------------------------------------



 



Exhibit A to Commitment Letter
$265,000,000 First Lien Credit Facilities
Summary of Terms
June 26, 2011
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Commitment Letter to which this term sheet is
attached.

     
Borrower:
  Metropolitan Health Networks, Inc. (“Borrower”).
 
   
Guarantors:
  Each of Borrower’s existing and subsequently acquired or formed direct and
indirect subsidiaries (each, a “Guarantor” and collectively, the “Guarantors”).
 
   
Administrative Agent:
  General Electric Capital Corporation (“GECC” and, in such capacity, the
“Agent”)
 
   
Sole Lead Arranger and Sole Bookrunner:
  GE Capital Markets, Inc. (“GECM” and, in such capacity, the “Lead Arranger”)
 
   
Lenders:
  GECC and/or one or more of its direct or indirect subsidiaries and a syndicate
of banks, financial institutions and other entities arranged by the Lead
Arranger for the portion not held by GECC and/or its subsidiaries.
 
   
First Lien Credit Facilities:
  $265,000,000 in senior secured first lien credit facilities (the “First Lien
Credit Facilities”) consisting of the following:

Term Loan: A term loan of $240,000,000 (the “Term Loan”) will be advanced in one
drawing on the Closing Date (as defined below) and have a term of five years,
and will be repayable in equal quarterly installments of 5.0% per annum of the
original principal amount of the Term Loan commencing on the first day of the
first full calendar quarter beginning after the Closing Date with the balance
payable in full on the maturity date.
Amounts repaid on Term Loan may not be reborrowed.
Revolving Credit Facility: A revolving credit facility of $25,000,000 (the
“Revolving Credit Facility”) under which borrowings may be made from time to
time during the period from the Closing Date until the fifth anniversary of the
Closing Date.
Letters of Credit. A sub-facility of $15,000,000 of the Revolving Credit
Facility will be available for the issuance of

 



--------------------------------------------------------------------------------



 



letters of credit (“Letters of Credit”) for the account of Borrower and the
Guarantors. Any such Letters of Credit shall reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis.
Swing Line Loans. A sub-facility of $5,000,000 of the Revolving Credit Facility
will be available to Borrower for swing line loans from GECC. Except for
purposes of calculating the Commitment Fee (as defined below), any such swing
line loans shall reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis.

     
Incremental Facility:
  Borrower shall have the right to increase the size of the Term Loan and/or add
one or more incremental term loan facilities to the First Lien Credit Facilities
(each, whether or not a separate tranche, an “Incremental Term Loan”) and/or
increase commitments under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Facility”; each Incremental Term Loan and each
Incremental Revolving Facility are each sometimes referred to herein
individually as an “Incremental Facility” and collectively as the “Incremental
Facilities”), in an aggregate amount of up to $50,000,000 at any time and from
time to time provided:

(a) no Lender will be required to increase its respective commitment; provided
that the Lenders will first be afforded the opportunity to provide such
Incremental Facility;
(b) no default or event of default exists or would exist after giving effect
thereto;
(c) after giving pro forma effect to such Incremental Facility and the use of
proceeds thereof (and assuming, in the case of an Incremental Revolving
Facility, that the entire amount of such increase is funded), as of the last day
of the most recent month for which financial statements have been delivered, the
senior leverage ratio shall not exceed the maximum senior leverage ratio then
permitted under the First Lien Credit Agreement (as defined in Schedule I), less
0.25;
(d) the final maturity date of any Incremental Term Loan that is a separate
tranche shall be no earlier than the maturity date of the initial Term Loan and
the weighted average life to maturity of any such Incremental Term Loan shall
not be shorter than the weighted average life to maturity of the initial Term
Loan;
(e) the all-in yield (including interest rate margins, any interest rate floors,
original issue discount and upfront fees (based on the lesser of a four-year
average life to maturity or the remaining life to maturity), but excluding
arrangement, structuring and underwriting fees paid or payable to any

 



--------------------------------------------------------------------------------



 



arranger or its affiliates with respect to any Incremental Term Loan) applicable
to any Incremental Term Loan will not be more than 0.50% higher than the
corresponding all-in yield (determined on the same basis) applicable to the
initial Term Loan, the Revolving Credit Facility or any prior Incremental Term
Loan, unless the interest rate margin with respect to the initial Term Loan,
each prior Incremental Term Loan and the Revolving Credit Facility, as the case
may be, is increased by an amount equal to the difference between the all-in
yield with respect to the Incremental Term Loan and the all-in yield on the
initial Term Loan or any prior Incremental Term Loan, as the case may be, minus,
0.50%;
(f) except as permitted above, any Incremental Term Loan shall be on terms
substantially consistent with the initial Term Loan; and
(g) any Incremental Revolving Facility shall be on substantially similar terms
(including the pricing and maturity date) as, and pursuant to documentation
applicable to, the Revolving Credit Facility.

     
Use of Proceeds:
  The proceeds of the First Lien Credit Facilities on the Closing Date and
advances under the Revolving Credit Facility made after the Closing Date
(collectively, the “Loans”) will be used together with the proceeds of the
Second Lien Credit Facility (as defined in Exhibit B) solely to, first, repay
all amounts owing under the Acquired Businesses’ existing senior secured credit
facilities and all other indebtedness (other than indebtedness to be agreed
upon), and, thereafter, (a) to pay a portion of the consideration under the
Acquisition Agreement (as defined below), (b) to pay fees and expenses incurred
in connection with the foregoing and with the First Lien Credit Facilities and
(c) in the case of the Loans under the Revolving Credit Facility made after the
Closing Date, for working capital and general corporate purposes.
 
   
Interest:
  Interest will be payable on the unpaid principal amount of all Loans at a rate
per annum equal to, at the option of Borrower, (a) the Base Rate (as defined
below) plus the Applicable Margin (as defined below), payable quarterly in
arrears or (b) LIBOR (as defined below) plus the Applicable Margin, payable at
the end of the relevant interest period, but in any event, at least quarterly.

“Base Rate” means a floating rate of interest per annum equal to the greatest of
(a) the rate last quoted by The Wall Street Journal (or another national
publication selected by the Agent) as the U.S. “Prime Rate,” (b) the federal
funds rate plus 50 basis points and (c) the sum of LIBOR for an interest period
of one month plus the

 



--------------------------------------------------------------------------------



 



excess of the LIBOR Applicable Margin over the Base Rate Applicable Margin.
“LIBOR” means, for each interest period, the greater of (a) the offered rate for
deposits in U.S. dollars in the London interbank market for the relevant
interest period which appears on Reuters Screen LIBOR01 Page, as of 11:00 a.m.
(London time) on the day which is two (2) business days prior to the first day
of such interest period adjusted for reserve requirements and (b) 1.5% per
annum. When selecting the LIBOR option, Borrower will be entitled to choose 1,
2, 3 or 6 month (and, to the extent available to all relevant Lenders, 9 or
12 month) interest periods; provided that Borrower may not select any interest
period of more than one (1) month until the earlier of (a) the date which is
90 days after the Closing Date and (b) the completion of the Syndication
Process.
All interest will be calculated based on a 360-day year (or, in the case of Base
Rate Loans, a 365/366-day year) and actual days elapsed. The First Lien Credit
Agreement will set forth appropriate detail describing the exact method of
calculation and relevant reserve requirements for the interest rates referred to
above as well as LIBOR breakage provisions, LIBOR borrowing mechanics and other
provisions relating to LIBOR.
The “Applicable Margin” (on a per annum basis) means:
(a) with respect to the Term Loan, 3.75%, in the case of Base Rate Loans, and
4.75%, in the case of LIBOR Loans; and
(b) with respect to Loans under the Revolving Credit Facility, 3.75%, in the
case of Base Rate Loans (which shall include all Swing Line Loans), and 4.75%,
in the case of LIBOR Loans;

     
Default Rate:
  Automatically upon the occurrence of a bankruptcy or payment event of default
(unless waived) or at the election of the Required Lenders (as defined below)
upon the occurrence and during the continuance of any other event of default,
the loans shall bear interest at a default rate of interest (the “Default Rate”)
equal to an additional two percent (2%) per annum over the rate otherwise
applicable and such interest will be payable on demand.
 
   
Interest Rate Protection:
  Borrower shall obtain, within 90 days following the Closing Date, interest
rate protection agreements on terms and with counterparties reasonably
satisfactory to Agent in effect for not less than a three-year term covering a
notional amount that equals at least 50% of the aggregate principal amount of
Borrower’s consolidated floating rate indebtedness (other than the Revolving
Credit Facility).

 



--------------------------------------------------------------------------------



 



     
Fees:
  In addition to the fees payable pursuant to the Fee Letter, Borrower shall pay
the following fees:  
 
  A non-refundable fee of 0.50% per annum of the average daily balance of the
unused portion of the Revolving Credit Facility to the Agent, for the account of
the Lenders under the Revolving Credit Facility, quarterly in arrears (the
“Commitment Fee”).
 
   
 
  A non-refundable fee on the average daily issued but undrawn face amount of
all outstanding Letters of Credit at a rate per annum equal to the Applicable
Margin for Loans under the Revolving Credit Facility bearing interest based on
LIBOR. Such fee may be increased upon the occurrence of an event of default in
the same manner as the Default Rate is implemented. Such fee will be due and
payable to Agent, for the account of the respective Lenders under the Revolving
Credit Facility, quarterly in arrears.
 
   
 
  Customary letter of credit fees to each issuing bank upon the issuance,
amendment or extension of letters of credit at the prevailing rate. Such fees
will be due and payable to the Agent for the account of the issuing bank or
issuing banks, as the case may be, in respect of such letters of credit.
 
   
 
  All fees will be calculated based on a 360-day year and actual days elapsed.
 
   
Prepayments and Commitment Reductions:
  Borrower shall make the following mandatory prepayments (subject to certain
basket amounts and exceptions to be negotiated in the First Lien Credit
Agreement):
 
   
 
  (a) Excess Cash Flow. Annual prepayments in an amount equal to 50% of Excess
Cash Flow (to be defined), with a reduction to 25% based upon achievement and
maintenance of a total leverage ratio not exceeding 2.00x as of the last day of
each year commencing with the fiscal year ending December 31, 2012.
 
   
 
  (b) Equity and Debt Issuances. Prepayments (i) in an amount equal to 50% of
the net cash proceeds of issuances of publicly offered equity by Borrower and
its subsidiaries with a reduction in such percentage upon achievement of a
senior leverage ratio to be agreed upon and (ii) in an amount equal to 100% of
the net cash proceeds of issuances or incurrences of debt obligations of
Borrower and its subsidiaries (other than debt incurrences expressly permitted
by the First Lien Credit Agreement).

 



--------------------------------------------------------------------------------



 



(c) Asset Sales. Prepayments in an amount equal to 100% of the net cash proceeds
of the sale or other disposition of any property or assets of Borrower or its
subsidiaries (including insurance and condemnation proceeds), subject to
thresholds and reinvestment provisions to be agreed.
(d) Extraordinary Receipts. Prepayments in an amount equal to 100% of the net
cash proceeds from Extraordinary Receipts (to be defined to include
extraordinary receipts such as casualty and indemnity payments, and certain
insurance proceeds and to exclude cash receipts in the ordinary course of
business) subject to reinvestment rights to be agreed.
Mandatory prepayments will be applied to the outstanding Loans: first, to the
next four installments of the Term Loan in direct order of maturity and
thereafter ratably to the remaining installments of the Term Loan, next to the
outstanding principal balance of the Revolving Credit Facility, which shall not
effect a permanent reduction to the Revolving Credit Facility, next to cash
collateralize Letters of Credit and then to the outstanding principal balance of
the Second Lien Credit Facility to the extent required thereby. Mandatory
prepayments shall be accompanied by any breakage costs in connection with any
prepayments of LIBOR Loans.
Voluntary prepayments of the Loans and voluntary reductions of the unutilized
portion of the commitments under the Revolving Credit Facility will be permitted
at any time without penalty or premium provided that Borrower’s voluntary
prepayments are accompanied by any breakage costs in connection with any
voluntary prepayments of LIBOR Loans.
Voluntary prepayments shall be applied as directed by Borrower.

     
Collateral:
  Subject to the Funds Certain Provisions and to exceptions to be agreed on for
property below a certain value, all obligations of Borrower under the First Lien
Credit Facilities and under any interest rate protection, or certain other
hedging arrangements to be agreed, entered into with or arranged by Agent or an
entity that is a Lender at the time such arrangements are entered into (or any
affiliate of the foregoing) and of the Guarantors under the guarantees will be
secured by a first priority perfected security interests in substantially all
existing and after-acquired real and personal property of Borrower and each
Guarantor, including, without limitation, 100% of all outstanding equity
interests in their subsidiaries (the “Collateral”).
 
   
 
  Borrower and the Guarantors shall be required to maintain springing account
control agreements with respect to all

 



--------------------------------------------------------------------------------



 



     
 
  material deposit and securities accounts, excluding zero balance payroll,
withholding and trust accounts and petty cash accounts containing less than a to
be determined amount, and subject to customary carve outs for Medicare and
Medicaid proceeds in accordance with a cash management system reasonably
satisfactory to the Agent.
 
   
 
  Notwithstanding the foregoing, Borrower and Guarantors will not be required to
take any action to perfect a security interest in any asset where Agent and
Borrower agree the cost of perfection is excessive in relation to the benefit
afforded thereby.
 
   
 
  All of the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation reasonably satisfactory to the
Agent (including, in the case of real property, by customary items such as
satisfactory title insurance and surveys), and none of the Collateral shall be
subject to any other liens, claims or encumbrances, except second priority liens
securing the Second Lien Credit Facility and other permitted liens and
encumbrances reasonably acceptable to Agent to be set forth in the First Lien
Credit Facilities Documentation.

     
Conditions Precedent to Closing:
  Solely as set forth in Schedule I hereto (the date upon which all such
conditions precedent shall be satisfied and the initial funding under the Credit
Facilities shall take place, the “Closing Date”).
 
   
Conditions Precedent to each Subsequent Extension of Credit under the First Lien
Credit Facilities:
  All of the representations and warranties in the First Lien Credit Facilities
Documentation shall be true and correct in all material respects (but in all
respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”); no default or event of default shall be continuing;
and delivery of any relevant borrowing notices or letter of credit requests.
 
   
Representations and Warranties:
  The First Lien Credit Agreement will contain, without limitation, the
following representations and warranties with materiality and other exceptions,
qualifications and thresholds as are customary in transactions of this type to
be mutually agreed upon:
 
   
 
  Valid existence, power and authority, foreign qualifications, compliance with
law, no conflict, governmental authorization, enforceability, absence of
litigation, no default or event of default, ERISA compliance, use of proceeds,
margin

 



--------------------------------------------------------------------------------



 



     
 
  regulations, title to properties, taxes, financial condition (including as to
projections and no material adverse change), environmental matters, investment
company and other regulated entities, solvency, labor relations, intellectual
property, broker’s and investment banker’s fees, insurance matters,
capitalization, capital structure and investments, jurisdiction of organization,
location of assets and chief executive office, deposit and other accounts,
acquisition agreement, status of First Lien Credit Facilities as senior debt,
healthcare and other regulatory matters, compliance with OFAC, money laundering,
Patriot Act and other anti-terrorism laws and accuracy of all information
provided.

     
Affirmative Covenants:
  The First Lien Credit Agreement will contain, without limitation, the
following affirmative covenants with materiality and other exceptions,
qualifications and thresholds as are customary in transactions of this type to
be mutually agreed upon:
 
   
 
  Preservation of corporate existence, licenses and intellectual property,
maintenance of property, insurance, payment and performance of obligations,
compliance with laws, inspection of property and books and records, use of
proceeds, cash management systems, landlord agreements at locations to be
determined, healthcare and other regulatory matters, further assurances
(including provision of additional collateral and guaranties consistent with the
paragraph above entitled “Collateral” and use of commercially reasonable efforts
to deliver required landlord, mortgagee and bailee waivers), environmental
matters and maintenance of Moody’s and S&P ratings without regard to the level
of such ratings.
 
   
Reporting Requirements:
  The First Lien Credit Agreement will contain, without limitation, the
following financial and other reporting requirements:
 
   
 
  Delivery of quarterly financial statements together with an MD&A report and of
annual audited financial statements; delivery of management letters; delivery of
an annual budget (including assumptions made in the build-up of such budget);
annual insurance reports; quarterly schedules of intercompany loan balances;
copies of certain reports sent to other parties and with required notices with
respect to defaults, mandatory prepayment events, material litigation, taxes,
labor matters, ERISA or environmental events, owned margin stock and other
material information.
 
   
Financial Performance Covenants:
  The First Lien Credit Agreement will contain the following financial
performance covenants, each with definitions and levels to be agreed upon but
which will have a 25% cushion below EBITDA in the financial model during the
period from

 



--------------------------------------------------------------------------------



 



     
 
  the Closing Date until the third anniversary of the Closing Date and
thereafter with a cushion to be agreed upon:

  •   minimum fixed charge coverage     •   maximum senior leverage     •  
maximum total leverage

     
Negative Covenants:
  The First Lien Credit Agreement will contain, without limitation, the
following negative covenants with materiality and other exceptions,
qualifications and thresholds as are customary in transactions of this type to
be mutually agreed upon:
 
   
 
  Limitations on liens, acquisitions, disposition of assets, consolidations and
mergers, loans and investments, indebtedness, capital expenditures, transactions
with affiliates, management fees and compensation, use of proceeds, contingent
obligations, compliance with ERISA, restricted payments, change in business,
change in structure, changes in accounting, name and jurisdiction of
organization, amendments to related agreements and subordinated indebtedness, no
negative pledges, OFAC; PATRIOT Act, healthcare and other regulatory matters,
sale-leasebacks, hazardous materials and restructuring fees.
 
   
Events of Default:
  The First Lien Credit Agreement will contain, without limitation, the
following events of default with notice provisions, grace periods and thresholds
customary in transactions of this type to be mutually agreed upon:
 
   
 
  Failure to pay principal, interest or any other amount when due;
representations and warranties incorrect in any material respect when made or
deemed made; failure to comply with covenants in the First Lien Credit
Agreement; cross-default to other material indebtedness and certain contingent
obligations; failure to satisfy or stay execution of judgments; bankruptcy or
insolvency; actual or asserted invalidity or impairment of any part of the First
Lien Credit Facilities Documentation (including the failure of any lien on a
portion of Collateral having a value in excess of an amount to be determined to
remain perfected); invalidity of subordination provisions; breach of a material
agreement; healthcare and regulatory matters; and change of ownership or
control.
 
   
Voting
  Amendments, waivers and other modifications to the First Lien Credit
Facilities Documentation shall require the consent of Lenders holding more than
50% of total commitments and/or Loans (the “Required Lenders”); provided that
certain customary amendments, waivers and other modifications to be agreed shall
require class votes or the consent of all Lenders;

 



--------------------------------------------------------------------------------



 



     
 
  provided, further, that the First Lien Credit Facilities Documentation shall
provide the right for any individual Lender to agree to extend the maturity date
of its outstanding Term Loan upon the request of Borrower without the consent of
Agent or any other Lender on to-be-determined terms and conditions.

     
Miscellaneous:
  The First Lien Credit Facilities Documentation will include (a) standard yield
protection provisions (including, without limitation, provisions relating to
compliance with risk-based capital guidelines, increased costs, withholding
taxes, illegality and LIBOR breakage costs), (b) a waiver of consequential and
punitive damages and right to a jury trial, (c) customary agency, set-off and
sharing language, (d) customary “defaulting lender” and “yank-a-bank” provisions
and (e) other provisions as are usual and customary for facilities of this kind
(including voting, indemnity and expense provisions).
 
   
Assignments and Participations:
  Lenders will be permitted to make assignments in a minimum amount of
$1 million (unless such assignment is of a Lender’s entire interest in a
particular tranche of the First Lien Credit Facilities) to other financial
institutions with the consent of Agent and, so long as no event of default has
occurred and is continuing, the consent of Borrower, which consents shall not be
unreasonably withheld or delayed; provided however, that the consent of Borrower
shall not be required in connection with assignments to other Lenders (or to
affiliates or approved funds of Lenders) and the consent of Borrower will be
deemed to have been given if Borrower has not responded within five business
days of a request for such consent. All assignments of a Lender’s interest in
the First Lien Credit Facilities will be made via an electronic settlement
system designated by Agent. An assignment fee of $3,500 shall be payable to
Agent upon the effectiveness of any such assignment. Agent may impose
restrictions on assignments to potential Lenders that hold subordinated or other
junior indebtedness.
 
   
Governing Law and Submission to Jurisdiction:
  New York
 
   
Agent’s Counsel:
  Paul, Hastings, Janofsky & Walker LLP

 



--------------------------------------------------------------------------------



 



Exhibit B to Commitment Letter
$90,000,00 Second Lien Credit Facility
Summary of Terms
June 26, 2011
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Commitment Letter to which this term sheet is
attached.

     
Borrower:
  Metropolitan Health Networks, Inc. (“Borrower”).
 
   
Guarantors:
  Each of Borrower’s existing and subsequently acquired or formed direct and
indirect subsidiaries (each, a “Guarantor” and collectively, the “Guarantors”).
 
   
Administrative Agent:
  General Electric Capital Corporation (“GECC” and, in such capacity, the
“Agent”)
 
   
Sole Lead Arranger and Sole Bookrunner:
  GE Capital Markets, Inc. (“GECM” and, in such capacity, the “Lead Arranger”)
 
   
Lenders:
  A syndicate of financial institutions arranged by GECM in consultation with
Borrower.
 
   
Credit Facility:
  $90,000,000 senior secured second lien term loan (the “Second Lien Term Loan”)
under a second lien credit facility (the “Second Lien Credit Facility”) will be
advanced in one drawing on the Closing Date (as defined below) and have a term
of six years. The Second Lien Term Loan will not amortize and will be paid in
full on the maturity date.
 
   
Use of Proceeds:
  Same as for First Lien Credit Facilities.
 
   
Interest:
  Interest will be payable on the unpaid principal amount of all Loans at a rate
per annum equal to, at the option of Borrower, (a) the Base Rate (as defined
below) plus the Applicable Margin (as defined below), payable quarterly in
arrears or (b) LIBOR (as defined below) plus the Applicable Margin, payable at
the end of the relevant interest period, but in any event, at least quarterly.
 
   
 
  “LIBOR” means, for each interest period, the greater of (a) the offered rate
for deposits in U.S. dollars in the London interbank market for the relevant
interest period which appears on Reuters Screen LIBOR01 Page, as of 11:00 a.m.
(London time) on the day which is two (2) business days prior to the first day
of such interest period adjusted for reserve requirements and (b) 1.75% per
annum. When selecting the LIBOR option, Borrower will be entitled to choose 1,
2, 3 or 6 month (and, to the extent

Schedule I-1



--------------------------------------------------------------------------------



 



     
 
  available to all relevant Lenders, 9 or 12 month) interest periods; provided
that Borrower may not select any interest period of more than one (1) month
until the earlier of (a) the date which is 90 days after the Closing Date and
(b) the completion of the Syndication Process.
 
   
 
  All interest will be calculated based on a 360-day year (or, in the case of
Base Rate Loans, a 365/366-day year) and actual days elapsed. The Second Lien
Credit Facility will set forth appropriate detail describing the exact method of
calculation and relevant reserve requirements for the interest rates referred to
above as well as LIBOR breakage provisions, LIBOR borrowing mechanics and other
provisions relating to LIBOR.
 
   
 
  The “Applicable Margin” (on a per annum basis) means with respect to the Term
Loan, 7.50%, in the case of Base Rate Loans, and 8.50%, in the case of LIBOR
Loans; and

     
Default Rate:
  Same as for First Lien Credit Facilities.
 
   
Fees :
  As provided in the Fee Letter.
 
   
Prepayment Premiums:
  Upon any prepayment of the Second Lien Term Loan, or any mandatory assignment
of the Second Lien Term Loan pursuant to any “yank-a-bank” provisions pertaining
to non-consenting Lenders, Borrower shall pay a premium equal to (i) 3% of the
prepaid or assigned amount of the Second Lien Term Loan, if such prepayment or
assignment occurs on or prior to the first anniversary of the Closing Date,
(ii) 2% of the prepaid or assigned amount of the Second Lien Term Loan, if such
prepayment or assignment occurs after the first anniversary of the Closing Date
but on or prior to the second anniversary of the Closing Date and (iii) 1% of
the prepaid or assigned amount of the Second Lien Term Loan, if such prepayment
or assignment occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date.
 
   
Collateral:
  Same as for First Lien Credit Facilities, but with second priority lien.

     
Conditions Precedent to Closing:
  As set forth in Schedule I hereto (the date upon which all such conditions
precedent shall be satisfied and the initial funding under the Credit Facilities
shall take place, the “Closing Date”).
 
   
Representations and Warranties:
  Same as for First Lien Credit Facilities.
 
   
Affirmative Covenants:
  Same as for First Lien Credit Facilities.
 
   
Reporting Requirements:
  Same as for First Lien Credit Facilities.

 



--------------------------------------------------------------------------------



 



     
Financial Performance Covenants:
  The Second Lien Credit Facility will contain the following financial
performance covenants, each with definitions and levels to be agreed upon:

  •   minimum fixed charge coverage     •   maximum total leverage;

     
 
  provided that the covenant levels will be set at amounts that provide a 10%
cushion to the corresponding covenants in the First Lien Credit Facilities.
 
   
Negative Covenants:
  Same as for First Lien Credit Facilities, subject to increased baskets to be
agreed upon.
 
   
Events of Default:
  Same as for First Lien Credit Facilities, subject to increased thresholds to
be agreed upon and provided that there shall be a cross acceleration but not a
cross default to the First Lien Credit Facilities.

     
Voting:
  Same as for First Lien Credit Facilities.
 
   
Miscellaneous:
  Same as for First Lien Credit Facilities.
 
   
Assignments and Participations:
  Same as for First Lien Credit Facilities.
 
   
Governing Law and Submission to Jurisdiction:
  Same as for First Lien Credit Facilities.
 
   
Agent’s Counsel:
  Same as for First Lien Credit Facilities.

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
Commitment Letter
Conditions to Closing
June 26, 2011
The availability of the Credit Facilities set forth in the Commitment Letter
shall be subject solely to the satisfaction of the following conditions:

  1.   Absence of Orders. No governmental authority shall have obtained,
enacted, issued, promulgated, enforced or entered any Applicable Law (as defined
in the Acquisition Agreement), arbitration award, finding or Order (as defined
in the Acquisition Agreement) (whether temporary, preliminary or permanent), in
any case that is in effect and prevents or prohibits consummation of the
Transaction.     2.   Maximum Leverage. The consolidated total leverage
multiple, which solely for the purpose of this condition, shall exclude the
Closing Date Letters of Credit (as defined below), of Borrower and its
subsidiaries on the Closing Date after giving effect to the initial funding of
the Credit Facilities and other transactions contemplated hereby shall not
exceed 3.60x assuming average working capital levels. For the purposes of this
calculation, EBITDA shall be calculated in accordance with Exhibit A attached
hereto.     3.   Acquisition. The Acquisition shall have been consummated in
accordance with the terms of the merger agreement (the “Acquisition Agreement”)
substantially concurrent with the initial funding of the Credit Facilities,
without any amendment, modification or waiver of any of the provisions thereof
that would be materially adverse to the Lenders without the consent of Agent (it
being understood that any amendment or waiver to the definition of Material
Adverse Effect (as defined in the Acquisition Agreement) or that results in a
reduction of the cash portion of the purchase price, unless the commitments
under the First Lien Credit Facilities and the Second Lien Credit Facility are
reduced by a like amount with such reduction to be applied to the First Lien
Credit Facilities and Second Lien Credit facility in GECC’s discretion, will be
deemed to be materially adverse to the Lenders) and all requirements of law.    
4.   No Combined Material Adverse Effect. Except as disclosed in the Company SEC
Reports (as defined in the Acquisition Agreement) or in the schedules to the
Acquisition Agreement, from March 31, 2011, to the date of the Acquisition
Agreement there shall not have occurred a Combined Material Adverse Effect and
since the date of the Acquisition Agreement, there shall not have occurred and
be continuing, a Combined Material Adverse Effect. For purposes hereof,
“Combined Material Adverse Effect” means any event, development, change or
effect, that, individually or in the aggregate, has had, or would reasonably be
likely to have (i) a material adverse effect on the financial condition,
business, assets, liabilities, or results of operations of Borrower, Target and
their respective subsidiaries, taken as a whole, or (ii) would prevent or
materially impair the ability of Borrower and Target to consummate the
Transaction; provided, however, that no event, development, change or effect (by
itself or when aggregated or taken together with any and all other events,
developments, changes or effects) to the extent resulting from, arising out of,
or attributable to, any of the following shall be deemed to constitute or be
taken into account when determining whether a “Combined Material Adverse Effect”
has occurred or may, would or could occur: (A) any changes, effects,
developments or events in the economy or the financial, credit or securities
markets in general (including changes

 



--------------------------------------------------------------------------------



 



      in interest or exchange rates), (B) any changes, effects, developments or
events in the industries in which Borrower and Target operate, (C) any changes,
effects, developments or events resulting from the announcement or pendency of
the transactions contemplated by the Acquisition Agreement, the identity of
Borrower or Target or the performance or compliance with the terms of the
Acquisition Agreement (including in each case (i) any actions, challenges or
investigations relating to the Acquisition Agreement or the Transaction made or
brought by any current or former stockholders of Borrower or Target and (ii) any
loss of customers, suppliers or employees or any disruption in business
relationships resulting therefrom), (D) any changes, effects, developments or
events resulting from the failure of Borrower or Target to meet internal or
published forecasts, budgets, earnings or financial projections for any period
or fluctuations in the trading price or volume of Borrower or Target’s common
stock (but not, in each case, the underlying cause of such failure or
fluctuations, unless such underlying cause would otherwise be excepted from this
definition), (E) acts of God, natural disasters, calamities, national or
international political or social conditions, including the engagement by any
country in hostility (whether commenced before, on or after the date hereof, and
whether or not pursuant to the declaration of a national emergency or war), or
the occurrence of a military or terrorist attack, or (F) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Applicable Law or GAAP (as defined in the Acquisition Agreement) (or any
interpretation thereof), except to the extent such changes, effects,
developments or events resulting from or arising out of the matters described in
clauses (A), (B) and (F) disproportionately affect Borrower and Target taken as
a whole as compared to other for profit companies operating in the industries in
which Borrower and Target operate (after taking into account the size of the
Borrower and Target taken as a whole, relative to such other for profit
companies).     5.   Documentation and Other Customary Deliveries. The
preparation, execution and delivery of a definitive first lien credit agreement
(the “First Lien Credit Agreement”), intercreditor, and other documents executed
in connection therewith (collectively, with the First Lien Credit Agreement, the
“First Lien Credit Facilities Documentation”) shall be mutually acceptable to
Borrower and Agent, incorporating substantially the terms and conditions as
outlined herein and in the Commitment Letter to which this Schedule is attached
and the delivery of other customary closing documents and for any other
provisions not addressed herein, to be negotiated in good faith, customary for
transactions of this type and mutually satisfactory. The preparation, execution
and delivery of a definitive second lien credit agreement (the “Second Lien
Credit Agreement”) and other documents executed in connection therewith
(collectively, with the Second Lien Credit Agreement, the “Second Lien Credit
Facility Documentation”; and together with the First Lien Credit Facilities
Documentation, the “Credit Facilities Documentation”) shall be mutually
acceptable to Borrower and Agent, incorporating substantially the terms and
conditions as outlined herein and in the Commitment Letter to which this
Schedule is attached and the delivery of other customary closing documents and
for any other provisions not addressed herein, to be negotiated in good faith,
customary for transactions of this type and mutually satisfactory.     6.  
Agent shall have received (a) customary opinions of counsel to Borrower and the
Guarantors (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the Credit Facilities
Documentation, no conflicts with other material agreements, creation and
perfection of the liens granted thereunder on the Collateral) and of appropriate
local counsel and customary evidence of authorization, customary officer’s
certificates and good standing certificates (to the extent applicable), (b) a
solvency certificate of Borrower’s chief financial officer (certifying that,
after giving effect to the Transaction, Borrower and its subsidiaries on a
consolidated basis are solvent), and (c) customary

 



--------------------------------------------------------------------------------



 



      endorsements naming the Agent, on behalf of the Lenders, as an additional
insured or loss payee, as the case may be, under all insurance policies to be
maintained with respect to the properties of Borrower and its subsidiaries
forming part of the Collateral. Reliance letters with respect to any legal
opinions given by counsel to Borrower or Target in connection with the
Acquisition.     7.   Subject in all respects to the Funds Certain Provisions,
all documents and instruments required to create and perfect Agent’s security
interest in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing.     8.   Agent shall have received all
documentation and other information about Borrower and the Guarantors as has
been reasonably requested in writing by Agent or Lead Arranger at least 10 days
prior to the Closing Date and that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
    9.   Agent shall have received (a) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Borrower for
each subsequent fiscal quarter after December 31, 2010 ended at least 45 days
before the Closing Date and (b) unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Borrower and
the Acquired Business, respectively, for each subsequent month after April 30,
2011 ended at least 30 days before the Closing Date.     10.   Agent shall have
received (a) a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Borrower and its subsidiaries as of and for
the twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Closing Date;
(b) the combined estimated pro forma financial statements for Borrower and the
Acquired Business for the year 2011, including revenue and EBITDA for Borrower
and the Acquired Business by quarter for 2011; and (c) the Borrower’s
consolidated financial projections for the six year period commencing for the
calendar year following the Closing Date, in each case prepared after giving
effect to the Transaction as if the Transaction had occurred as of such date (in
the case of such balance sheet) or at the beginning of such period (in the case
of such other financial statements); provided that such pro forma financial
statements shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended, and all other accounting rules and regulations of the
SEC promulgated thereunder applicable to a registration statement under such Act
on FormS-1; provided, further, that the pro forma financial statements delivered
pursuant to clauses (a) and (b) above were prepared in good faith on the basis
of the assumptions stated therein, which assumptions are reasonable in light of
the then existing conditions, and, in the case of each of this and the
immediately preceding provisos, the chief financial officer of Borrower shall
have provided to Agent a written certification to that effect.     11.   All
fees required to be paid pursuant to the Fee Letter and reasonable out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter and the Fee Letter shall, upon the initial borrowing under the Credit
Facilities, have been paid on the Closing Date (which amounts may be offset
against the proceeds of the Credit Facilities).     12.   After giving effect to
the consummation of the Transaction, Borrower and its subsidiaries shall have no
outstanding preferred equity, debt for borrowed money or capitalized lease
obligations, except for (a) 5,000 shares of Series A preferred stock, par value
$.001 per share; stated value $100 per share of Borrower, (b) debt for borrowed
money incurred pursuant to the Credit

 



--------------------------------------------------------------------------------



 



      Facilities, (c) outstanding letters of credit with an aggregate face
amount of not more than $4,660,000 (the “Closing Date Letters of Credit”) and
(d) such other existing debt for borrowed money and capitalized lease
obligations in an aggregate amount not to exceed $1,500,000.

Notwithstanding anything in the Fee Letter, the Commitment Letter or the Credit
Facilities Documentation to the contrary, (i) the only representations and
warranties related to Borrower, Target and their respective subsidiaries in the
Credit Facilities Documentation the accuracy of which will be a condition to the
availability of the Credit Facilities on the Closing Date will be (A) such
representations and warranties regarding the Acquired Business in the
Acquisition Agreement as are material to the interests of Agent and the Lenders,
but only to the extent that you or your affiliates have the right to terminate
your or your affiliates’ obligations under the Acquisition Agreement (or the
right not to consummate the Acquisition pursuant to the Acquisition Agreement)
as a result of a failure of such representations and warranties to be true and
correct and (B) the Specified Representations (as defined below) made by
Borrower and its subsidiaries in the Credit Facilities Documentation which shall
be accurate in all material respects; and (ii) the terms of the Credit
Facilities Documentation will not impair availability of the Credit Facilities
on the Closing Date if the conditions expressly set forth in this Schedule I and
the obligations set forth in the Fee Letter and the Syndication and Information
provisions of the Commitment Letter are satisfied (it being understood that, to
the extent a perfected security interest in any Collateral (the security
interest in respect of which cannot be perfected by means of the filing of a UCC
financing statement, the making of a federal intellectual property filing or
delivery of possession of capital stock or other certificated security) is not
able to be provided on the Closing Date after Borrower’s use of commercially
reasonable efforts to do so, the perfection of such security interest in such
Collateral will not constitute a condition precedent to the availability of the
Credit Facilities on the Closing Date, but a security interest in such
Collateral will be required to be perfected after the Closing Date pursuant to
arrangements to be mutually agreed between Borrower and Agent); provided that
nothing herein shall limit the applicability of the individual conditions to
closing expressly set forth herein except to the extent expressly stated to be
subject to this paragraph. For purposes hereof, “Specified Representations” mean
the representations and warranties set forth in the Credit Facilities
Documentation relating to legal existence, corporate power and authority; the
authorization, execution and delivery, and legality, validity and
enforceability, of the Credit Facilities Documentation; the creation, perfection
and priority of liens (subject to the limitations on perfection set forth
above); Federal Reserve margin regulations; the Investment Company Act; Patriot
Act, OFAC and other anti-terrorism laws; the status of the Credit Facilities as
senior debt; solvency as of the Closing Date (after giving effect to the
Transaction) of Borrower and its Subsidiaries on a consolidated basis; use of
proceeds; governmental and third party approvals for Borrower required to
consummate the Transaction other than those the failure of which to obtain would
not reasonably be expected to give rise to a Combined Material Adverse Effect
and with respect to Target, as referenced in Schedule 8.02(d) of the Acquisition
Agreement required to be obtained in connection with the Closing (as defined in
the Acquisition Agreement) of the Merger (as defined in the Acquisition
Agreement); and no violation of, or conflict with, (i) charter documents,
(ii) applicable law or (iii) material agreements as it relates to the Credit
Facilities Documentation, solely with respect to clause (ii) and (iii) in a
manner which could reasonably be expected to give rise to a Combined Material
Adverse Effect. For the avoidance of doubt, the foregoing provisions of this
paragraph are sometimes referred to as the “Funds Certain Provisions”.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EBITDA CALCULATION
Solely for the purpose of the Maximum Leverage condition to closing, EBITDA will
be defined generally as (i) operating income from continuing operations, plus
(ii) non-cash expenses, plus (iii) one-time expenses incurred as a result of the
Transaction, plus (iv) estimated cost savings to be achieved during the 12 month
period following the Closing Date, as set forth on Annex A attached hereto, in
an aggregate principal amount not to exceed $5,000,000.

 